Opinion by

Grebnio, J.
This was an action of replevin, by Charles Brewington against Frederick Endersby. Verdict and judgment for the defendant. On the trial below, several exceptions wore taken, and one of these is now urged as error.
The plaintiff moved to exclude the depositions in the case, because the notice to take them was only read to him without leaving a copy.
The Code requires reasonable notice of the time'and place selected for taking depositions, but gives no other direction in relation to the notice. § 2446. When not otherwise provided, notice required by law must be in writing) § 2493. The service may be personal, or loft at the usual place of residence as provided for the service of the original notice in civil action. § 2496. Such “ service is to be made by reading the notice to the defendant, and giving him a copy if demanded.” § 1721.
In this case the notice of the time and place of taking the *264■depositions, was served by reading the notice, and as it does not appear that a copy was demanded, the notice must be considered as sufficient.
(r. G. Wright, for appellant.
A. Hall, for appellee.
Judgment affirmed.